Iola Fuller was found guilty by the municipal court of Chicago under an information charging her with driving a motor vehicle upon a public highway while under the influence of intoxicating liquor or narcotic drugs. She was sentenced to the Cook county jail for ten days. By this writ of error she seeks a reversal of that judgment.
The only error assigned is that the finding, judgment and sentence of the court are in violation of sections 2, 6, and 9 of article 2 of the constitution of this State, for the reason that the private informer did not verify the information. However, a judgment of conviction for a misdemeanor cannot be reviewed by this court on the ground that a constitutional question is involved in the case unless that question was in some manner presented to the trial court for decision and preserved for review. (People v. Garrison, 349 Ill. 37; People v. Pointer, 348 id. 277; People v. Maffei, 315 id. 226.) There is no bill of exceptions in the record. It does not appear from the common law record that a constitutional question was at any time raised in the trial court. It cannot be raised in this court for the first time. Inasmuch as the sole ground for reversal urged cannot be considered, the writ of error is dismissed.
Writ of error dismissed. *Page 494